ELLIOTT, J.,
dissenting: Plaintiffs allege ownership by inheritance from their father under the law, of the property- described in the petition, and that their ownership of same purports to have been taken from them under the forms of the law at a time when they were non sui juris, and when nobody charged by the law with the authority and duty to appear in Court and speak in defense of their ownership, had been appointed. That the taking was unjust and wrong under the law, and they claim the right to be heard in defense of their ownership. That they have never been heard in defense of the same.
I think they are entitled to a hearing and the ruling cuts them off from it. The question to my mind involves an elementary principle which has never heretofore been put squarely before the Courts, but has been recognized and never directly denied. Windsor vs. McVeigh, 93 U. S. 274, 23 L. Ed. 914; Elkins vs. Canfield, 5 Mart. (N. S.) 505; Adle vs. Anty, 5 La. Ann. 631; Succession of Dumestre, 40 La. Ann. 46, 4 So. 328; Holland vs. Bryan, 148 La. 999, 88 So. 246; Jefferson vs. Gamm, 150 La. 372, 90 So. 682.
It is well settled that a party must look to the jurisdiction of the Court, and that the truth of the record concerning matters within its jurisdiction cannot be disputed. There is no doubt about that, but in the many cases examined on the subject it appears that in all of them there was somebody with authority under the law to appear and speak for the party non sui juris at the time the order for the sale of his *38property was granted. It is my conception of the law that in a case in which the Judge is called on to order the sale of property in such a situation, he should look to see if there are persons, owners, non sui juris who have nobody with authority under the law to protect their rights. And parties buying the property under the order are charged with the duty of looking into the situation far enough to ascertain if the facts existed, which gave the Court power and authority to sign the order.
If this be not true, ownership in such a case is not protected, and it is no use to say that heirs in such a situation are entitled to a mere residuum, because to so hold is to condemn them to pay debts without a hearing as to their existence.
For these reasons I think the exception should have been overruled and the case allowed to go to trial on the merits, as held in the original opinion.